Citation Nr: 0716270	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-36 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently evaluated as 20-percent 
disabling.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbosacral spine secondary to the 
service-connected left ankle fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active military service from February 1974 to 
January 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Providence, Rhode 
Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A June 2005 rating decision also denied service connection 
for a bilateral elbow disorder, a right hip disorder, and a 
right great toe disorder, all claimed as secondary to the 
service-connected left ankle fracture residuals.  A RO letter 
that same month informed the veteran of that decision and of 
his procedural and appellate rights.  There is no indication 
he did not receive that letter or that the U.S. Postal 
Service returned it to VA as undeliverable.  Neither is there 
any indication he submitted a timely Notice of Disagreement 
(NOD) with the decision to initiate an appeal.  So the only 
claims currently before the Board concern his left ankle and 
low back disabilities.  See 38 C.F.R. §§ 20.200, 20.201 
(2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  As a result of fracturing his left ankle, the veteran has 
subjective complaints of pain, limitation of motion (LOM) on 
dorsiflexion - albeit without pain, and evidence of 
premature fatigue or weakness on repetitive motion.  There is 
no indication of nonunion of the tibia and fibula with loose 
motion requiring a brace.

3.  The medical evidence of record does not show the veteran 
has a low back disorder that was caused or made chronically 
worse by his service-connected left ankle fracture residuals.


CONCLUSIONS OF LAW

1.  The requirements are met for a higher 30 percent rating, 
but no greater, for the residuals of the left ankle fracture.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 
5010-5262 (2006).

2.  The veteran's lumbosacral spine DJD is not proximately 
due to, the result of, or aggravated by his service-connected 
left ankle fracture residuals.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006); and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In this case, an October 2002 RO letter provided VCAA notice 
to the veteran for his increased rating claim, and a December 
2002 RO letter provided the notice for his claim for service 
connection on a secondary basis.  Each letter informed him 
what information and evidence was needed to substantiate each 
claim, as well as what information and evidence he needed to 
submit, what information and evidence would be obtained by 
VA, and the need for him to advise VA of or to submit any 
further evidence that was relevant to his claims.  He 
admittedly was not informed how disability ratings and 
effective dates are assigned and the type of evidence 
impacting those downstream determinations.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) (Content-
compliant errors are presumed prejudicial).  But he did not 
receive that notice because his appeal was certified to the 
Board prior to the Court's decision in Dingess/Hartman 
requiring this additional notice.  See also Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  
And since the Board is denying his claim for service 
connection for his low back disorder - which he says is 
secondary to his left ankle disability, the downstream 
disability rating and effective date elements of this claim 
become moot.  So the presumed prejudice is rebutted.  
Moreover, the Board is increasing the rating for his left 
ankle disability, so partially granting that claim (as 
opposed to denying it), in turn meaning the RO can provide 
any necessary additional VCAA notice - including concerning 
the downstream effective date element, prior to implementing 
the Board's grant upon receiving the file back from the 
Board.



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the treatment records of the 
private care providers he identified.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There has been no impact on the 
essential fairness of the adjudication.  The veteran 
responded to the October 2002 letter by returning the 
completed VA Forms 
21-4142, which identified his private doctors who maintained 
records related to his claims and asked VA to obtain them for 
him.  He continued to submit additional medical evidence 
while his claim was on appeal; so, it is apparent that he was 
aware of his rights in the adjudication process, particularly 
insofar as submitting supporting evidence or indicating where 
it could be obtained.  While mindful that post-decisional 
notices may not suffice to satisfy the statutorily required 
initial notice, Id., slip opn at 17; Mayfield, 443 F.3d at 
1333, 34, the Board nonetheless notes that the SOC provided a 
detailed explanation of how and why the veteran's left ankle 
was rated as it was.  And when combined with the October 2002 
VCAA letter, a reasonable claimant would be aware of how his 
or her disability evaluation was determined.  See Sanders; 
see generally Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

There is no indication there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him, as 
the evidence shows he has had a meaningful opportunity to 
participate effectively in the adjudication of his claims.  
See Washington v. Nicholson, 
No. 03-773 (U.S. Vet. App. May 4, 2007).  Thus, the Board 
finds that the evidence of record rebuts the presumption of 
prejudice which enured from the failure of the October and 
December 2002 VCAA letters to address how disability 
evaluations and effective dates are determined.  See Sanders, 
slip opn at 17-19.  See also Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One final preliminary matter bears mentioning.  The Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v.  Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating Claim Concerning the Left Ankle Fracture 
Residuals

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).



Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran asserts that his left ankle fracture residuals 
merit a rating higher than 20 percent.  The Board agrees.  
38 C.F.R. § 4.7.  Records show he sustained a displaced 
fracture of his left ankle during service.  A September 1976 
rating decision granted service connection for the residual 
disability with a 10 percent rating under Diagnostic Code 
5271.  An April 1977 rating decision increased the rating to 
20 percent.  In light of the service medical records 
documentation of a fracture of the left distal fibula, the 
April 1977 rating decision also changed the Diagnostic Code 
to 5010-5262.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology).

A hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation.  38 C.F.R. § 4.27.  
Diagnostic Code 5010-5262 reflects that the veteran's rated 
disability is arthritis due to trauma of the fibula.

Traumatic arthritis is rated under Diagnostic Code 5003 as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray, in turn, is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved.  Further, if the 
limitation of motion of the joint involved is noncompensable, 
a rating of 10 percent is applicable.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, but with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is assigned.  
Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Where compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Malunion of the tibia and fibula, with slight knee or ankle 
disability, warrants a 10 percent evaluation.  A 20 percent 
rating requires moderate knee or ankle disability.  For 
malunion with marked knee or ankle disability, a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  The rating criteria for LOM of the ankle provide for a 
10 percent rating for moderate LOM and a 20 percent rating 
for marked LOM.  Diagnostic Code 5271.



During his October 2002 examination, the veteran told the 
examiner that he was a postmaster, which was sedentary work.  
But he told the examiner that, if he had to do work that 
required standing, like a letter carrier, he estimated that 
he would miss 180 days a year due to flare-ups of his 
symptoms.  The primary symptoms he described were weather 
aches and a limp.  Objective physical examination revealed 
both ankles to dorsiflex to 10 degrees and plantar flex to 60 
degrees.  Inversion (adduction) was to 10 degrees, 
bilaterally, as also was eversion (abduction).  Both ankles 
appeared symmetric, and there was no evidence of swelling or 
tenderness.  The examiner noted good dorsalis pulses.  The 
examiner diagnosed post-left ankle fracture by history with 
continued pain.  Functional disability test revealed the 
veteran as able to stand solely on his left ankle and lift 
his left heel off the ground 22 times.  Standing solely on 
his right foot, he was able to lift his right heel 31 times, 
and he could have gone on indefinitely.

The results of that examination indicate the range of motion 
(ROM) in the veteran's left ankle on dorsiflexion, to 10 
degrees, was half the normal range of to 20 degrees.  His 
plantar flexion, however, to 60 degrees, exceeded even the 
normal 45 degrees (so even at the very least was full and 
beyond).  See 38 C.F.R. § 4.71a, Plate II.  Plate II does not 
reflect values for inversion and eversion, nor did the 
examiner indicate whether 10 degrees for each was normal or 
sub par.  And although the veteran said he would miss as much 
as 180 days from work if he was a letter carrier, this is 
mere speculation on his part and the fact remains he does not 
have this responsibility since he admittedly is at the higher 
level of postmaster, a far more sedentary job.  Nonetheless, 
the Board also sees the records of his private physician, Dr. 
Pizzarello, whom the VA examiner noted was one of the more 
prominent orthopedists in the area.  And Dr. Pizzarello's 
records contain notations that the veteran's gait is 
significantly altered and that he walks with a limp.  Dr. 
Pizzarello also noted that the extent of the veteran's left 
ankle disability is significant, and that it would not 
improve, so not a pleasing prognosis.



Thus, in light of the ROM limitation on dorsiflexion (only 
half of normal), the VA examiner's diagnosis of continued 
pain, and the functional loss demonstrated in the left ankle 
in comparison to the right, the Board finds that the medical 
evidence as a whole shows the veteran's left ankle fracture 
residuals are more appropriately rated at the higher 30-
percent level.  38 C.F.R. § 4.3, 4.7, 4.40; see DeLuca, 
supra.

The evidence does not show, however, the veteran is entitled 
to an even higher rating because his left ankle is not 
ankylosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
Despite his injury, he has maintained a substantial measure 
of ROM, albeit significantly limited on dorsiflexion (though 
not plantar flexion).  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the veteran is able to move his left ankle, by definition, 
the joint is not completely immobile.

The claims file also reflects that the veteran is now 
retired.  Further, there is nothing in the record to 
distinguish this case from the cases of the numerous other 
veteran's that are subject to the schedular rating criteria 
for the same disability.  Thus, the Board finds that the 
allowed 30 percent schedular rating has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected left ankle condition.  See 38 C.F.R. § 4.1.  
In addition, there is no evidence revealing frequent periods 
of hospitalization.  Therefore, in the absence of such 
factors, the Board finds that the criteria are not met for 
submission of this case for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).

Since, for these reasons and bases, the preponderance of the 
evidence is against a rating higher than 30 percent, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



Service Connection for the Low Back Disability

The veteran has a currently diagnosed low back disability of 
DJD of the lumbosacral spine, including bulging discs at L3-
L4 and L4-L5, which he asserts is secondary to his left ankle 
fracture residuals due to the changes in his gait that the 
injury has necessitated.  He believes constantly favoring his 
left ankle has put an undue amount of stress on his low back, 
resulting in additional disability.

Analysis

Disability that is proximately due to or the result of a 
service-connected condition shall, itself, be service 
connected.  38 C.F.R. § 3.310.  Further, a disability that is 
aggravated by a service-connected condition may be service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a link between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the preponderance of the evidence shows that Wallin 
element (3) is not satisfied, requiring a linkage between the 
veteran's low back disorder and his service-connected left 
ankle fracture residuals, so his claim must be denied.

In his NOD, the veteran asserted that two doctors had 
indicated that his low back disorder is due to the way he has 
to walk because of his left ankle disability.  In his October 
2004 substantive appeal (VA Form 9), he asserted that he had 
had to walk with his left ankle at 45 degrees for 27 years, 
in turn aggravating his low back, which was initially injured 
some 24 years earlier.



The results of a June 2005 MRI confirm the veteran has 
degenerative changes and disc bulging with foraminal 
narrowing at L3-L4 and L4-L5.  So there is no question he 
currently has a low back disorder - again, though, the issue 
is what caused it.

Records from Coastal Medical include an August 2000 treatment 
note to the effect that the veteran's wife told the care 
provider that he had a history of sciatica dating back 20 
years to when he was thrown from a horse.  So the veteran's 
wife indicated his sciatica (i.e., symptoms emanating from 
his low back into his lower extremities) was traceable to a 
definite incident of prior trauma, as opposed to any problems 
with his gait or station attributable to his left ankle 
disability.

Dr. Pizzarello's records include a December 2000 treatment 
note to the effect that the veteran was walking more flat 
footed because of his left ankle disability, and that his 
back pain was secondary to walking with a limp.  In an 
October 2002 letter, Dr. Pizzarello noted the veteran's left 
ankle disability had altered his low back mechanics in terms 
of ambulation, which had increased his low back pain, but 
that his basic problem was his left ankle.  In a November 
2004 response to a RO request for records, Dr. Pizzarello 
essentially repeated the contents of his October 2002 letter.  
Specifically, he observed that the veteran's altered gait had 
produced poor mechanics in ambulation and increased low back 
pain.

To resolve the conflicting evidence as to the cause of his 
low back disorder, the RO arranged for the veteran to undergo 
a VA examination in March 2003 and requested that the 
examiner provide a medical nexus opinion concerning this 
dispositive issue.  And after examining the veteran's low 
back and reviewing the pertinent medical and other evidence, 
including X-rays, the examiner diagnosed diffuse DJD, mild to 
moderate, including retrolisthesis on L5 and S1 and disc 
space narrowing at L4-L5.  The examiner also determined it 
was less likely than not the veteran's DJD pattern of his 
back disability was related to his left ankle disability.



The Board must assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
While the Board is not free to ignore the opinion of a 
treating physician, it is free to discount the credibility of 
that physician's statement.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  And there is no "treating physician rule" that 
would give preference to opinions by the veteran's primary 
care physician.  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 
(1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Chisem v. Brown, 4 Vet. App. 169 (1993).

There is no substantive conflict between the VA examiner's 
opinion and Dr. Pizzarello's assessments.  Dr. Pizzarello's 
treatment records and his letters to the RO reflect that he 
did not opine as to the etiology of the veteran's lumbosacral 
spine DJD.  His letters go no further than to indicate the 
veteran's back pain is affected by his altered gait.  That is 
significantly different than saying the veteran's low back 
disability, itself, was caused or even aggravated - that is, 
made permanently worse, by his left ankle disability.  There 
must be evidence of an underlying low back disorder, not mere 
pain, resulting from the causation or aggravation 
attributable to the left ankle disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted").

The VA examiner specifically indicated the veteran's 
diagnosed low back disorder, DJD with associated pathology, 
was not related to his left ankle fracture residuals, 
including in the capacity alleged.  So the preponderance of 
the evidence is against the veteran's claim.  He is entitled 
to the benefit of the doubt only where the evidence in favor 
of service connection and against it is roughly in balance.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); see also Almany v. 
Brown, 9 Vet. App. at 519.  The determination as to whether 
the requirements for service connection are met is based on 
an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied.  
If the evidence supports the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If, however, as here, the Board determines the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 
274 F.3d at 1365.  So for the reasons and bases discussed, 
there is no reasonable doubt to resolve.


ORDER

A higher 30 percent rating, but no greater, is granted for 
the left ankle disability, subject to the laws and 
regulations governing the payment of VA compensation.

The claim for service connection for DJD of the lumbosacral 
spine as secondary to the service-connected left ankle 
disability is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


